Exhibit 10.29

[Execution Copy]

EMPLOYMENT AGREEMENT

(John G. Figueroa)

EMPLOYMENT AGREEMENT (this “Agreement”) dated November 29, 2012 by and between
Apria Healthcare Group Inc., a Delaware corporation (the “Company”), and John G.
Figueroa (“Executive”).

WHEREAS, commencing on the Effective Date, the Company and its subsidiaries and
the Company’s parent, Apria Holdings LLC, a Delaware limited liability company
(“Holdings”), desire to employ Executive and desire to enter into an agreement
embodying the terms of such employment;

WHEREAS, Executive desires to be employed by the Company and Holdings, on the
terms and subject to the conditions more fully set forth in this Agreement;

NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company and certain of its affiliates for a
period commencing on November 29, 2012 (or such earlier date as agreed between
the Company and Executive, the “Effective Date”) and ending on the fifth
anniversary of the Effective Date (the “Employment Term”), on the terms and
subject to the conditions set forth in this Agreement; provided, however, that
commencing on such fifth anniversary and on each anniversary thereafter (each an
“Extension Date”), the Employment Term shall be automatically extended for an
additional one-year period, unless the Company or Executive provides the other
party hereto 60 days prior Notice before the next Extension Date that the
Employment Term shall not be so extended.

2. Position.

(a) During the Employment Term, Executive shall serve (i) as the Chief Executive
Officer of the Company and Holdings, (ii) subject to the vote of applicable
equityholders, as a member of the Company and Holdings’ boards of directors and
(iii) unless otherwise determined by the board of directors of the Company (the
“Board”), as Chairman of the Board. In such position, Executive shall report
directly to the Board and shall have such duties and authority as shall be
determined from time to time by the Board consistent with such title, duties and
responsibilities, including reporting responsibilities.

(b) During the Employment Term, Executive will devote Executive’s business time
and best efforts to the performance of Executive’s duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or materially interfere with the rendition of
such services either directly or indirectly, without the prior written consent
of the Board; provided that nothing herein shall preclude Executive, (i) from
engaging in charitable and civic activities, including accepting appointment to
or continuing to serve on any board of directors or trustees of any charitable
organization or (ii)

 

1



--------------------------------------------------------------------------------

from continuing to, or subject to the prior approval of the Board (which shall
not be unreasonably withheld), from accepting appointment to serve on any board
of directors or trustees of any business corporation; provided in each case, and
in the aggregate, that such activities do not conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Section 8.
Executive currently serves on the boards of Reliance Steel and Aluminum Company

(c) Executive’s principal work location will be in the Denver metropolitan area
and he will be required to, no later than July, 2013, relocate his principal
residence to the Denver metropolitan area. Executive shall be entitled to
reimbursement by the Company of all reasonable and customary out-of-pocket
expenses associated with relocating Executive’s family residence from the
Cincinnati, Ohio area to Denver, Colorado, including all reasonable closing
costs associated with the sale of the residence in Ohio (including, but not
limited to, reasonable real estate commission, survey, title insurance,
attorney’s fees); all reasonable closing costs associated with the purchase of a
residence in the Denver area (including, but not limited to, reasonable
inspections, attorney fees, survey, title insurance, and mortgage-related fees
and reasonable expenses such as points, processing fees, underwriting fees,
application and appraisal fees); the packing and movement of household goods and
vehicles; transportation and hotel and food expenses for Executive and his
spouse associated with up to two (2) house-hunting trips to Denver; and
reasonable temporary living in Denver and commuting expenses from San Francisco
incurred during transition for up to seven months following the Effective Date,
and, without limiting the foregoing, in accordance with the Company’s policies
and procedures governing relocation of executives. To the extent than any
reimbursements under this Section 2(c) result in taxable income to Executive,
then Executive shall be fully grossed-up for applicable federal, state and local
taxes upon such reimbursements. The Company’s headquarters is expected to remain
in the greater Los Angeles metropolitan area.

3. Compensation.

(a) Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $750,000, payable in each case in regular
installments in accordance with the Company’s usual payment practices. Executive
shall be entitled to such increases in Executive’s base salary, if any, as may
be determined from time to time in the sole discretion of the Board. Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.” Executive shall receive performance reviews from the Board
on a no less than annual basis.

(b) Annual Bonus. During each full fiscal year during the Employment Term,
Executive shall be eligible to earn an annual bonus award (an “Annual Bonus”) in
such amount, if any, as may be determined in the sole discretion of the Board,
calculated in accordance with the Company’s annual bonus plan from time to time
and based on the achievement of performance objectives and targets adopted by
the Board after consultation with Executive. With respect to each full fiscal
year during the Employment Term, Executive shall be eligible to earn a target
Annual

 

2



--------------------------------------------------------------------------------

Bonus of not less than 100 percent (100%) of Executive’s Base Salary (the
“Target Annual Bonus”) and a maximum Annual Bonus of not less than 200 percent
(200%) of Executive’s Base Salary. The Annual Bonus, if any, shall be paid to
Executive within two and one-half (2.5) months after the end of the applicable
fiscal year.

4. Equity Arrangements. Simultaneously with the execution of this Agreement,
Holdings is entering into arrangements with regard to Executive’s equity
arrangements with Holdings.

5. Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans (other than annual bonus and
incentive plans) as in effect from time to time (collectively “Employee
Benefits”), on the same basis as those benefits are generally made available to
other senior executives of the Company.

6. Business Expenses. During the Employment Term and in accordance with Company
policy, Executive shall be entitled to be reimbursed for reasonable and
customary business expenses incurred by Executive in connection with the
performance of Executive’s duties hereunder.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by the Company at any time and for any reason upon Notice to
Executive and by Executive upon at least 60 days’ advance Notice of any such
resignation of Executive’s employment, other than as a result of Executive’s
death. Notwithstanding any other provision of this Agreement, the provisions of
this Section 7 shall exclusively govern Executive’s rights upon termination of
employment with the Company and its affiliates.

(a) By the Company with Cause or By Executive Other Than as a Result of a
Constructive Termination.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company with Cause and shall terminate automatically upon the effective
date of Executive’s resignation other than as result of a Constructive
Termination (as defined in Section 7(c)(ii)).

(ii) For purposes of this Agreement, “Cause” shall mean Executive has
(i) committed willful misconduct in the performance of his duties hereunder;
(ii) engaged in or committed theft, fraud or other illegal conduct;
(iii) willfully failed to substantially perform his duties for a 30-day period
after written demand for substantial performance that refers to this paragraph
and is delivered by the Company that specifically identifies the manner in which
the Company believes Executive has not substantially performed his duties and
provides reasonable instructions on how the Executive can substantially perform
his duties (this subsection (iii) will not apply to any failure resulting from
the Executive’s complete or partial incapacity due to

 

3



--------------------------------------------------------------------------------

demonstrable physical illness or disability); (iv) refused or demonstrated an
unwillingness to reasonably cooperate in good faith with any Company or
government investigation or provide testimony therein (other than such failure
resulting from Executive’s disability); (v) willfully committed substantial and
material insubordination in response to clear instructions from the Board;
(vi) engaged in or committed any willful act that is likely to and which does in
fact have the effect of injuring the reputation or business of the Company;
(vii) willfully violated his fiduciary duty or his duty of loyalty to the
Company or the Company’s Code of Ethical Business Conduct in any material
respect; (viii) used alcohol or drugs (other than drugs prescribed to Executive
by a physician and used by Executive for their intended purpose for which they
had been prescribed) in a manner which materially and repeatedly interferes with
the performance of his duties hereunder or which has the effect of materially
injuring the reputation or business of the Company; or (ix) engaged in or
committed a material breach of this Agreement for a 30-day period after written
notification is delivered by the Company that specifically refers to this
paragraph and identifies the manner in which the Company believes Executive has
materially breached this Agreement. In no event shall the Executive be
considered to have been terminated for “Cause” unless the Company delivers a
written notice of termination to the Executive identifying in reasonable detail
the acts or omissions constituting “Cause” and the provision of this Agreement
relied upon. For the avoidance of doubt, mere failure of the Company to achieve
any performance goals shall not constitute “Cause.” For purposes of the
foregoing sentence of this paragraph, no act, or failure to act, on Executive’s
part shall be considered willful unless done or omitted to be done, by him not
in good faith or without reasonable belief that his action or omission was in
the best interest of the Company. Notwithstanding the foregoing, Executive shall
not be deemed to have been terminated for Cause without delivery to Executive of
a notice of termination approved by a majority of the Board (other than
Executive) stating that in the good faith opinion of the required majority of
the Board (other than Executive), Executive has engaged in or committed conduct
of the nature described in this paragraph, and specifying the particulars
thereof in detail.

(iii) If Executive’s employment is terminated by the Company with Cause, or if
Executive resigns other than as a result of a Constructive Termination,
Executive shall be entitled to receive:

(A) the Base Salary accrued through the date of termination, payable within
fifteen days following the date of such termination;

(B) any Annual Bonus in respect of the immediately preceding fiscal year if not
previously paid, which Annual Bonus shall be payable in accordance with
Section 3(b) so long as Executive’s employment was not terminated by the Company
with Cause (except to the extent payment is otherwise deferred pursuant to any
applicable deferred compensation arrangement with the Company, in which case
such amount shall be paid in full at the earliest such time as is provided under
such arrangement); and

(C) such fully vested and non-forfeitable Employee Benefits, if any, as to which
Executive may be entitled under the employee benefit plans of the Company (the
amounts described in clauses (A) through (C) hereof being referred to as the
“Accrued Rights”).

 

4



--------------------------------------------------------------------------------

Following such termination of Executive’s employment by the Company with Cause
or resignation by Executive other than as a result of a Constructive
Termination, except as set forth in this Section 7(a)(iii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

(b) Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated, after providing Executive reasonable
accommodation, and is therefore unable, for a period of six consecutive months
or for an aggregate of twelve months in any twenty-four consecutive month
period, to perform Executive’s duties. The period of six months shall be deemed
continuous unless Executive returns to work for a period of at least 30
consecutive days during such period and competently performs his job duties and
responsibilities during such period. Such incapacity is hereinafter referred to
as “Disability”. Any question as to the existence of the Disability of Executive
as to which Executive and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to Executive
and the Company. If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third qualified independent physician which third such
physician shall make such determination. The determination of Disability made by
such physician in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement and any other agreement between the
Company and Executive that incorporates the definition of “Disability”.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights; and

(B) a pro rata portion of an Annual Bonus (if otherwise payable in accordance
with Section 3(c)), payable within 30 days after annual bonuses in respect of
the year of termination are generally paid to senior executives of the Company,
based upon the percentage of the fiscal year that shall have elapsed through the
date of Executive’s termination of employment;

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(c) By the Company without Cause or Resignation by Executive as a result of
Constructive Termination.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive as a result of a Constructive
Termination.

 

5



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, a “Constructive Termination” shall be
deemed to have occurred upon (A) the failure of the Company to pay or provide or
cause to be paid or provided Executive’s Base Salary or Annual Bonus (if any)
when due hereunder or any reduction in Base Salary or Target Annual Bonus (as a
percentage of Base Salary); (B) a relocation of Executive’s principal place of
business which will result in an increase by more than fifty (50) miles in
Executive’s one-way commute; (C) a reduction in Executive’s title or a material
reduction in the nature, status and scope of Executive’s authorities, duties and
responsibilities (measured in the aggregate); (D) Executive not being promptly
appointed to the Board following the Effective Date or Executive being
involuntarily removed from the Board during the Term; (E) the failure of a
successor employer to the Company to assume this Agreement in writing; (F) the
Company’s delivery of a Notice pursuant to Section 1 to not extend the
Employment Term; or (G) Executive’s not being the Chief Executive Officer of the
operating entity following the occurrence of a Change of Control (as defined in
the Securityholders Agreement, among Holdings and the other parties thereto
(including Executive)); provided that (i) the events described in this
Section 7(c)(ii) shall constitute a Constructive Termination only if the Company
fails to cure such event within 30 days after Notice is given by Executive
specifying in reasonable detail the event which constitutes Constructive
Termination, (ii) any acquisition, combination, joint venture, divestiture or
separation of one or more business lines or assets of the Company and its
subsidiaries shall not give rise to “Constructive Termination” under clauses
(B)-(G) if Executive continues to be the Chief Executive Officer of the portion
of the business that includes the Company’s infusion businesses and
(iii) “Constructive Termination” shall cease to exist for an event on the 90th
day following the later of its occurrence or Executive’s knowledge thereof,
unless Executive has given the Company Notice thereof prior to such date.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns as a
result of a Constructive Termination, Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) a pro rata portion of an Annual Bonus (if otherwise payable in accordance
with Section 3(c)), payable within 30 days after annual bonuses in respect of
the year of termination are generally paid to senior executives of the Company,
based upon the percentage of the fiscal year that shall have elapsed through the
date of Executive’s termination of employment;

(C) subject to Executive’s compliance with the provisions of Sections 8 and 9,
the payment of an aggregate amount equal to the product of (x) two and (y) the
sum of (1) the annual Base Salary amount plus (2) an amount equal to (a) if the
employment termination occurs on or prior to December 31, 2014, the Target
Annual Bonus or (b) if the employment termination occurs after December 31,
2014, the average of Executive’s Annual Bonuses payable pursuant to Section 3(b)
for the immediately preceding two fiscal years, which aggregate amount shall be
payable to Executive in equal installments in accordance with the Company’s
normal payroll practices, as in effect on the date of the termination of
Executive’s employment, over twenty-four months after the date of such
termination;

 

6



--------------------------------------------------------------------------------

provided that the aggregate amount described in this clause (C) shall be reduced
by the present value of any other cash severance benefits payable to Executive
under any other plans, programs or arrangements of the Company or its
affiliates; and

(D) a lump sum payment equal to 24 times the monthly cost of COBRA continuation
coverage under the Company’s group health plans.

Amounts payable to Executive under subparagraphs (B), (C) and (D), above, are
subject to Executive providing a release of all claims to the Company in the
form attached hereto as Exhibit A (with any changes necessary to comply with
applicable law and/or make the release legally enforceable in the reasonable
judgment of the Company) no later than the 59th day following termination of
employment (and the Company may, at its sole election, defer the payment of any
such amount until the 60th day following termination of employment). Following
Executive’s termination of employment by the Company without Cause (other than
by reason of Executive’s death or Disability) or by Executive’s resignation as a
result of a Constructive Termination, except as set forth in this
Section 7(c)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(d) Expiration of Employment Term.

(i) Election Not to Extend the Employment Term. In the event either party elects
not to extend the Employment Term pursuant to Section 1, unless Executive’s
employment is terminated pursuant to paragraphs (a), (b) or (c) of this
Section 7, Executive’s termination of employment hereunder (whether or not
Executive continues as an employee of the Company thereafter) shall be deemed to
occur on the close of business on the day immediately preceding the next
scheduled Extension Date and Executive shall be entitled to receive the Accrued
Rights. Following such termination of Executive’s employment hereunder as a
result of either party’s election not to extend the Employment Term, except as
set forth in this Section 7(d)(i) and subject to the provisions of paragraphs
(a), (b) or (c) of this Section 7 as may apply, Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(ii) Continued Employment Beyond the Expiration of the Employment Term. Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the expiration of the Employment Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided, that the provisions of Sections 8,
9 and 10 of this Agreement, and any accrued and vested rights of Executive as of
the last day of the Employment Term, shall survive any termination of this
Agreement or Executive’s termination of employment hereunder.

(e) Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by Notice of Termination to the other party hereto in accordance
with Section 11(i) hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a Notice which shall indicate

 

7



--------------------------------------------------------------------------------

the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision so indicated.

(f) Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
board of directors (and any committees thereof) of any of the Company’s
affiliates.

8. Non-Competition.

(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i) Executive will not, within twenty-four months following the termination of
Executive’s employment with the Company (the “Post-Termination Period”) or
during the Employment Term (collectively with the Post-Termination Period, the
“Restricted Period”), accept an employment or consulting relationship (or own or
have any financial interest in), directly or indirectly, with any entity which
derives at least 10% of its revenue from engaging in the business of home
respiratory therapy, home infusion therapy, and home medical equipment that is
competitive with the Company and its subsidiaries within the United States (a
“Competitive Business”).

(ii) During the Restricted Period, Executive will not initiate or respond to
communications with any of the employees of the Company or its subsidiaries who
earned annually $50,000 or more as a Company or subsidiary employee during the
twelve-month period prior to the termination of such employee’s employment with
the Company, for the purpose of soliciting such employee, or facilitating the
hiring of any such employee, to work for any other business, individual,
partnership, firm, corporation, or other entity.

(iii) During the Restricted Period, Executive will not influence or attempt to
influence customers of the Company or its subsidiaries or any of its present or
future subsidiaries or affiliates, either directly or indirectly, to divert
their business to any individual, partnership, firm, corporation or other entity
then in competition with the business of the Company or any subsidiary or
affiliate of the Company.

(iv) During the Restricted Period, Executive will not, other than as required by
law or by order of a court or other competent authority, make or publish, or
cause any other person to make or publish, any statement that is disparaging or
that reflects negatively upon the Company or its affiliates, or that is or
reasonably would be expected to be damaging to the reputation of the Company or
its affiliates.

Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any person
engaged in a Competitive Business which are publicly traded on a national or
regional stock exchange

 

8



--------------------------------------------------------------------------------

or on the over-the-counter market if Executive (i) is not a controlling person
of, or a member of a group which controls, such person and (ii) does not,
directly or indirectly, own 5% or more of any class of securities of such
person.

(b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction,
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(c) The period of time during which the provisions of this Section 8 shall be in
effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

9. Confidentiality.

(a) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approvals
— concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

(b) “Confidential Information” shall not include any information that is (a) a
matter of public knowledge; (b) is independently developed by a person not a
party to this Agreement without the use, directly or indirectly, of Company
information; (c) was in Executive’s possession prior to providing services for
the Company, provided that said information was not obtained from the Company;
(d) is information of a general nature that could reasonably be acquired by
Executive if employed by a similar business as Company; (e) is obtained by
Executive from a third party not subject to any confidentiality obligation to
the Company; or (f) is required to be disclosed by law or the order of any court
or governmental

 

9



--------------------------------------------------------------------------------

agency, or in any litigation or similar proceeding; provided that prior to
making any such required disclosure, Executive shall notify the Company in
sufficient time to permit the Company to seek an appropriate protective order.

(c) Except as required by law, Executive will not disclose to anyone, other than
Executive’s immediate family and legal or financial advisors, the existence or
contents of this Agreement; provided, that Executive may disclose to any
prospective future employer the notice provisions of Sections 8 and 9 of this
Agreement provided they agree to maintain the confidentiality of such terms.

(d) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information and Executive’s rolodex
(or other physical or electronic address book); and (z) fully cooperate with the
Company regarding the delivery or destruction of any other Confidential
Information not within Executive’s possession or control of which Executive is
or becomes aware. Notwithstanding the foregoing, Executive may retain
Executive’s rolodex and similar address books. To the extent that Executive is
provided with a cell phone number by the Company during employment, the Company
shall cooperate with Executive in transferring such cell phone number to
Executive’s individual name following termination.

(e) The provisions of Section 8, 9 and 10 shall survive the termination of
Executive’s employment for any reason.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 8 or 9 would be inadequate and the Company would suffer irreparable
damages as a result of such breach or threatened breach. In recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to seek a temporary or permanent injunction or any other equitable
remedy which may then be available.

11. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado (provided that if Executive’s
principal place of

 

10



--------------------------------------------------------------------------------

employment is moved to another state, then such state’s laws shall apply for so
long as such principal place of employment is located in such state), without
regard to conflicts of laws principles thereof that would direct the application
of the laws of any other jurisdiction.

(b) Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.
In the event of any inconsistency between this Agreement and any other plan,
program, practice or agreement of which Executive is a participant or a party,
this Agreement shall control unless such other plan, program, practice or
agreement specifically refers to the provisions of this sentence.

(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(d) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e) Assignment. This Agreement, and all of the respective parties rights and
duties hereunder, shall be assignable or delegable only pursuant to a written
agreement executed by both parties hereto. Upon such assignment, the rights and
obligations of the respective parties hereunder shall become the rights and
obligations of such affiliate or successor person or entity.

(f) Set Off; No Mitigation. The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates. Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment, and such payments shall not be reduced by any compensation or
benefits received from any subsequent employer or other endeavor.

(g) Compliance with IRC Section 409A. The intent of the parties is that payments
and benefits under this Agreement comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) to the extent subject thereto,
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything herein to the contrary, (i) if at the time of Executive’s termination
of employment with the Company, Executive is a “specified employee” as defined
in Section 409A and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under
Section 409A, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date

 

11



--------------------------------------------------------------------------------

that is six months following Executive’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A) (the “Delay
Period”), and (ii) if any other payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A,
or otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board in consultation with Executive,
that does not cause such an accelerated or additional tax. To the extent
required to avoid an accelerated or additional tax under Section 409A, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year; provided, however, that with
respect to any reimbursements for any taxes which Executive would become
entitled to under the terms of this Agreement, the payment of such
reimbursements shall be made by the Company no later than the end of the
calendar year following the calendar year in which Executive remits the related
taxes. The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 11(g); provided that neither
the Company nor any of its employees or representatives shall have any liability
to Executive with respect to thereto.

(h) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. In the
event of Executive’s death prior to receipt of all amounts payable to Executive
(including any unpaid amounts due under Section 7), such amounts shall be paid
to Executive’s beneficiary designated by him by Notice to the Company or, in the
absence of such designation, to Executive’s estate.

(i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three postal delivery days after it has been mailed by United States registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth below in this Agreement, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that Notice of change of address shall be effective only upon receipt (each such
communication, “Notice”).

If to the Company, addressed to:

Apria Healthcare Group Inc.

26220 Enterprise Court

Lake Forest, California 92630

Attention: General Counsel

 

12



--------------------------------------------------------------------------------

with a copy which shall not constitute Notice to:

The Blackstone Group

345 Park Avenue

New York, New York 10154

Attention: Neil P. Simpkins

with a copy which shall not constitute Notice to:

Simpson Thacher & Bartlett LLP

425 Lexington Ave.

New York, NY 10017

Attention: Gregory Grogan

If to Executive, to the most recent address of Executive set forth in the
personnel records of the Company, with a copy which shall not constitute Notice
to:

Finck & Dadras LLP

100 Spear Street, Suite 700

San Francisco, CA 94105

Attention: Kevin W. Finck

(j) Executive Representation. Executive hereby represents to the Company that,
to the best of Executive’s knowledge, the execution and delivery of this
Agreement by Executive and the Company and the performance by Executive of
Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Executive is a party or otherwise bound, including any prior employment
agreement or separation agreement with another employer of Executive. The
Company acknowledges that it has received and reviewed the Separation Agreement
between Executive and Omnicare, Inc., including the non-compete provisions
contained therein, and, to the best of the Company’s knowledge, Executive’s
position as currently contemplated by the Board would not violate said
provisions.

(k) Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates.

(l) Indemnification and Enforcement Costs. The Company shall indemnify and hold
harmless Executive for all claims asserted against Executive as an employee or
director of the Company to the fullest extent permitted by the Company’s
charter, by-laws and applicable law. The Company shall also maintain and cover
Executive under one or more contract(s) of directors’ and officers’ liability
insurance both during and, while potential liability exists, after the term of
this Agreement and Executive’s employment, to the same extent as the Company
covers its other officers and directors. The Company shall engage and pay legal
counsel selected by it (but reasonably satisfactory to Executive) to defend or
prosecute any claims involving Executive (whether initiated by Executive or a
third party) with respect to Executive’s rights and obligations under the
agreement referenced in Section 11(j); provided that the Company’s total costs
for legal counsel shall be subject to the cap previously communicated in writing
between

 

13



--------------------------------------------------------------------------------

counsel to the Executive and Company counsel and any litigation counsel shall
jointly represent the Company and Executive to the extent the interests of
Executive and the Company are not in conflict (in the judgment of such counsel)
(provided further that to the extent there are conflicts that are not waived by
the parties, the Company shall retain separate counsel at its expense). In the
event of the bringing of any action, proceeding, arbitration or suit by a party
hereto against another party hereunder by reason of any breach of any of the
covenants, agreements, or provisions arising out of this Agreement, the
prevailing party shall be entitled to recover all reasonable costs and expenses
of that action or suit, or at trial, arbitration or on appeal, and in collection
of judgment, including reasonable attorneys’ fees, accounting, and other
professional fees resulting therefrom.

(m) Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment with
the Company and its affiliates. This provision shall survive any termination of
this Agreement.

(n) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(o) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[Signature Page Follows this Page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the day and year first above written.

 

APRIA HEALTHCARE GROUP INC.

 

By: Title: EXECUTIVE

 

JOHN G. FIGUEROA



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

This Release of Claims is entered into by John G. Figueroa (“Executive”).

WHEREAS, Executive and Apria Healthcare Group Inc. with offices at
                     (the “Company”) entered into an Employment Agreement (the
“Employment Agreement”) dated November 29, 2012 that provides Executive certain
severance and other benefits in the event of an involuntary termination of
Executive’s employment without Cause or Executive’s resignation of employment
due to a Constructive Termination (each term as defined under the Employment
Agreement);

WHEREAS, Executive’s employment has so terminated; and

WHEREAS, pursuant to Section 7(c)(iii) of the Employment Agreement, a condition
of Executive’s entitlement to certain severance and other benefits thereunder is
his agreement to this Release of Claims.

NOW, THEREFORE, in consideration of the severance and other benefits provided
under Section 7(c)(iii)(B), (C) and (D) of the Employment Agreement, Executive
agrees as follows:

1. Executive, for himself and his heirs, executors and administrators, hereby
fully and finally waives, discharges and releases the Company, including each of
the Company’s past, current and future parents, subsidiaries, and affiliates,
and its and their shareholders, members, directors, officers, and employees
(“Released Parties”), from any and all claims arising on or prior to the date
hereof relating to his employment with the Company or his termination therefrom,
whether now known or later discovered, which he or anyone acting on his behalf
might otherwise have had or asserted, including, but not limited to, any express
or implied contract of employment claims, any tort claims, claims under Title
VII of the Civil Rights Act of 1964, as amended, the Family and Medical Leave
Act of 1993, Section 1981 of the Civil Rights Act of 1866, the Age
Discrimination in Employment Act of 1967, as amended, Americans with
Disabilities Act of 1991, as amended, the Older Workers Benefit Protection Act
of 1990, the Worker Adjustment and Retraining Notification Act, the laws,
including the labor laws of any state, and all claims under related common law,
statutes, and executive orders at the federal, state and local levels of
government, and any claims to any benefits from employment with the Company,
including, but not limited to, claims for salary, bonuses, unvested stock
options, severance pay, vacation pay or any benefits under the Employee
Retirement Income Security Act of 1974, as amended, other than: (i) those
benefits set forth in Section 7(c)(iii) of the Employment Agreement, (ii) all
rights and benefits as a member of the Company or as the holder of any equity
security or any other equity interest in the Company, and (iii) any claims for
accrued and vested benefits under any of the Company’s employee retirement and
welfare benefit plans. In addition, Executive represents that no incident has
occurred during his employment with the Company that could form the basis for
any claim by him against the Company under the worker’s compensation laws of any
jurisdiction. For the avoidance of



--------------------------------------------------------------------------------

doubt, the foregoing does not constitute a release of any claims of Executive in
respect of his direct and indirect holdings of equity in the Company and its
affiliates or any other claims of Executive under any other written agreement
that is not related to Executive’s employment and is between Executive or any of
his affiliates and the Company and any of its affiliates.

2. Executive affirms that he has read the following quotation of the language of
Section 1542 of the California Civil Code, which states in full:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Executive expressly waives any rights that he may have under Section 1542 to the
full extent that he may lawfully waive such rights pertaining to a general
release of claims, and he affirms that he releases all known or unknown claims
that he have or may have against the Company or any of the Released Parties as
stated in this Release of Claims.

3. Executive represents that he has not brought any charges, claims, demands,
suits or actions, known or unknown, in any forum, against the Released Parties
related to his employment or his termination (excluding any claims of Executive
in respect of his direct and indirect holdings of equity in the Company and its
affiliates or any other claims of Executive under any other written agreement
that is not related to Executive’s employment and is between Executive or any of
his affiliates and the Company and any of its affiliates); provided, however,
that Executive shall not be prevented from enforcing any rights he may have
under the terms of this Release of Claims or in respect of any claims of
Executive in respect of his direct and indirect holdings of equity in the
Company and its affiliates or any other claims of Executive under any other
written agreement that is not related to Executive’s employment and is between
Executive or any of his affiliates and the Company and any of its affiliates.

4. Executive acknowledges that he is subject to a confidentiality covenant
pursuant to Section 9 of the Employment Agreement and a noncompetition and
non-solicitation covenant pursuant to Section 8 of the Employment Agreement and
hereby reaffirms his obligations thereunder.

5. EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED, IN WRITING, TO CONSULT WITH
AN ATTORNEY OF HIS CHOICE PRIOR TO SIGNING THIS AGREEMENT AND THAT HE HAS SIGNED
THIS AGREEMENT KNOWINGLY, VOLUNTARILY, AND FREELY, AND WITH SUCH COUNSEL AS HE
DEEMED APPROPRIATE. IN ADDITION, EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN PROVIDED
WITH A PERIOD OF UP TO TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER OR NOT
TO ENTER INTO THIS RELEASE. FURTHER, EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN
ADVISED OF HIS RIGHT TO REVOKE THIS AGREEMENT DURING THE SEVEN (7) DAY PERIOD
FOLLOWING EXECUTION HEREOF, AND THAT THE AGREEMENT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED.



--------------------------------------------------------------------------------

6. Nothing contained herein shall be construed as an admission by the Company of
any liability of any kind to Executive, all such liability being expressly
denied except for obligations of the Company imposed by the Employment Agreement
which survive pursuant to this Release of Claims.

 

 

John G. Figueroa

 

Date:                     , 20    